Citation Nr: 0511448	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-11 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	South Carolina Governor's 
Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2004. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have a current, chronic right 
shoulder disability that is related to a disease or injury in 
service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a May 
2003 Statement of the Case, a November 2004 hearing, and 
correspondence from VA, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes July 2002 and January 2003 
letters, in which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate a claim of service connection.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
essentially told to submit any evidence to support his claim 
of service connection. 

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  The 
veteran has had several opportunities to identify sources of 
evidence.  In this regard, he indicated during a 2004 hearing 
that he would be submitting additional evidence in support of 
his claim; however, he did not do so.  Additionally, it is 
noted that he has been provided with release forms on 
numerous occasions, in the event that he wanted VA to request 
records on his behalf.  He has not furnished these release 
forms to VA; as such, there is nothing further that can be 
done on his behalf with regard to obtaining private records. 

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  
While the veteran has not been afforded a VA examination, it 
is noted that such assistance is not required by law as there 
is no evidence of a current and chronic disability. 

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  

Service connection for a right shoulder disability

The veteran seeks service connection for a right shoulder 
disability.  He essentially contends that he injured his 
shoulder while moving equipment aboard a ship.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

However, having reviewed the complete record, the Board finds 
that the preponderance of the competent and probative 
evidence is against the veteran's claim of service connection 
for a right shoulder disability.  

In essence, the Board finds that the evidence of record 
demonstrates that a right shoulder disability was not 
incurred in or aggravated by active military service.  The 
Board further finds that the veteran does not have a current 
right shoulder disability.  

The Board notes that the veteran's service medical records 
are negative for evidence of a right shoulder injury.  

In a July 1989 VA consultation note, the veteran reported 
injuring his right shoulder in an automobile accident four 
months prior to his examination which is, incidentally, long 
after his service discharge.  The examiner noted the 
veteran's X-rays of the shoulder and scapula were negative.  
It was objectively noted that the veteran had good elevation 
and adduction of the scapula, 5/5 strength in the shoulder, 
and very dull pain in the right scapula.  

In October 1995, a VA treatment report assessed the veteran 
as having shoulder pain.  

A July 1998 VA clinic note indicated complaints of chronic 
right shoulder pain.  The veteran was diagnosed with right 
shoulder pain, probably related to working and weight 
lifting.  

A February 2002 VA treatment report noted the veteran's 
subjective complaints of chronic pain in his right shoulder.  

A September 2002 VA radiology report indicates that the 
veteran had a normal right scapula in both configuration and 
density, without lytic or blastic lesions, and with normal 
visualized portions of the glenohumeral and acromioclavicular 
joint.  The diagnosis was a normal study.  

At a November 2004 Board hearing, the veteran testified that 
he injured his right shoulder in 1972 when he was moving 
certain objects.  He said he went to the hospital and was 
told that they could not find anything wrong.  He said he 
resumed normal duty but his right shoulder continued to hurt.  
He said he was involved in a motor vehicle accident following 
his service discharge.  He related that he sustained 
whiplash. 

The veteran asserts he sustained a right shoulder injury in 
service.  While he indicated having received treatment for 
right shoulder problems in service, the service medical 
records do not reflect such.  The first evidence of right 
shoulder complaints is several years after his service 
discharge.  Current evidence on file reflects complaints of 
right shoulder pain; however, a related and underlying 
disability has not been identified.  

In sum, there is no evidence on file which establishes that 
the veteran has a current and chronic right shoulder 
disability.  Rather, only right shoulder symptoms have been 
noted and such have been attributed to post-service work and 
weight-lifting.  It is also noted that he was involved in a 
post-service motor vehicle accident.  Again, without an 
underlying chronic disability, service connection can not be 
granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]; See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Further, even assuming he does have a 
chronic right shoulder disability, there is no competent 
medical evidence which links such to a disease or injury in 
service. 

The Board acknowledges the veteran's statements and hearing 
testimony which is to the effect that he sustained a right 
shoulder injury in service and has current residuals of such.  
As a layperson, however, he is not qualified to proffer a 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   

Again, given the lack of a current chronic right shoulder 
disability which is related to a disease or injury in 
service, the Board must deny the claim.  The preponderance of 
the evidence is against the veteran's claim, and service 
connection is not warranted.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding the benefit of the doubt, but there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise grant the veteran's claim.  




ORDER

Service connection for a right shoulder disability is denied.  


	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


